NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 12-3149
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

              JOSE LUIS FLORES-MEJIA, a/k/a JOSE FLORES MEJIA,
                 a/k/a JOSE LUIS MEJIA, a/k/a MANUEL MENDEZ

                                  Jose Luis Flores-Mejia,
                                                                Appellant
                                     _____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (Crim. No. 2-11-00712-01)
                       District Judge: Honorable Stewart Dalzell
                                    _____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 10, 2013

               Before: SLOVITER, FUENTES, and ROTH, Circuit Judges

                              (Opinion Filed: July 19, 2013)
                                    _____________

                               OPINION OF THE COURT
                                   _____________

FUENTES, Circuit Judge:

       Jose Luis Flores-Mejia was sentenced to 78 months’ imprisonment following his

guilty plea to a single count of reentry after deportation. On appeal, he contends that his



                                             1
sentence must be vacated because the District Court failed to sufficiently consider an

argument he made in his sentencing memorandum and at the sentencing hearing: that his

attempts at cooperation with the Government warranted a below-Guidelines sentence.

The Government acknowledges that the District Court erroneously imposed the sentence

without considering the cooperation argument. However, it contends that defense

counsel’s failure to object to this error at sentencing means that Flores-Mejia’s claim is

subject to, and fails upon, plain error review. The Government recognizes that we held in

United States v. Sevilla, 541 F.3d 226, 232 (3d Cir. 2008) that no additional objection is

required under circumstances such as these, but urges us to overrule Sevilla or at the very

least not follow it.

       For the reasons that follow, we conclude that we are bound by Sevilla and that we

are not permitted to revisit that case as a three-judge panel. Accordingly, we will vacate

Flores-Mejia’s sentence and remand for resentencing.

                                             I.

       The facts relevant to this appeal are undisputed. Flores-Mejia, a native and citizen

of Mexico, has an extensive criminal record and has been deported from the United

States on numerous occasions. On April 10, 2012, he pled guilty in the District Court for

the Eastern District of Pennsylvania to one count of reentry following deportation in

violation of 8 U.S.C. § 1326(a). Based on a criminal history category of VI and an

offense level of 21, which included a 16 level enhancement due to one of Flores-Mejia’s

prior crimes of violence, his Guidelines range was calculated as 77-96 months in prison.




                                             2
      In his sentencing memorandum, Flores-Mejia raised several grounds for

downward departures and variances. Relevant here, he argued for a below-Guidelines

sentence based on two meetings with Government agents, during which he purported to

provide “detailed information regarding a homicide and a prostitution ring” in Newark,

New Jersey. App. 58-59. The memorandum also explained, however, that the

Government determined that the homicide in question had been solved and that Flores-

Mejia’s information regarding that crime was contradicted by other evidence, and that the

Government decided to not pursue the information regarding the prostitution operation.

      Flores-Mejia was sentenced in July of 2012. At the hearing, the District Court

first gave meaningful consideration to a number of Flores-Mejia’s arguments for a lower

sentence that are not relevant here. The Court ultimately denied those requests.

Subsequently, the parties addressed Flores-Mejia’s argument that his two separate efforts

at cooperation regarding criminal activity in Newark warranted a lower sentence. Both

the Government and defense counsel offered lengthy proffers regarding Flores-Mejia’s

attempts to provide the Government with information, consistent with the allegations in

the sentencing memo. Defense counsel then urged the Court to “consider [Flores-

Mejia’s] actions in proffering [to the Government] even though they did not rise to the

level of a [motion for a downward departure under U.S.S.G. § 5K1.1] in this case.” App.

102-03. Following defense counsel’s colloquy, the Court stated: “Ok thanks, anything

else?” App. 103. The District Court proceeded to sentence Flores-Mejia to 78 months’

imprisonment.




                                            3
       The District Court did not in any way address or mention Flores-Mejia’s request

for a below-Guidelines sentence based on his attempts at cooperation other than that bare

acknowledgment, and neither defense counsel nor the Government brought this failure to

the District Court’s attention, via an objection or otherwise. This appeal followed.

                                            II.

       A.     Standard of Review

       Flores-Mejia’s sole contention on appeal is that his sentence is procedurally

unreasonable because the District Court failed to sufficiently consider the argument that

his attempts at cooperation warranted a lower sentence. Under the familiar sentencing

framework outlined in United States v. Gunter, a district court must at the third and final

step of the sentencing process consider the relevant sentencing factors set forth in 18

U.S.C. § 3553(a). 462 F.3d 237, 247 (3d Cir. 2006). To satisfy this step, a district court

must “acknowledge and respond” to “any properly presented sentencing argument which

has colorable legal merit and a factual basis.” United States v. Begin, 696 F.3d 405, 411

(3d Cir. 2012). Failure to give “meaningful consideration” to any such factor renders a

sentence procedurally unreasonable and generally requires remand for resentencing. Id.

       The Government contends, however, that Flores-Mejia’s claim is subject to plain

error review because his counsel did not object when the District Court failed to address

Flores-Mejia’s argument regarding his attempts at cooperation.1 The Government argues


1
       The Government does not dispute that Flores-Mejia’s argument was properly
presented to the District Court or that it had a factual basis. Nor could the Government
persuasively argue that the request lacked “colorable legal merit,” given that other courts
have held that a defendant’s attempts at cooperation are properly considered under 18

                                             4
that Flores-Mejia loses under plain error review because his argument regarding

cooperation was “clearly meritless, bordering on frivolous,” and he therefore cannot

establish “that the result of the proceeding would have been different had the court said

more about his meritless variance claim,” Gov’t Br. at 43, 49-50, as is required to prevail

under plan error review. Flores-Mejia counters that our review is limited to whether the

District Court gave “meaningful consideration” to his asserted grounds for a lower

sentence, as per United States v. Sevilla, 541 F.3d 226, 232 (3d Cir. 2008).

       As the Government acknowledges, in Sevilla the defendant raised two grounds for

a downward variance on two separate occasions—once in his sentencing memorandum

and once at the sentencing hearing—but both grounds went unmentioned by the District

Court in imposing sentence, other than to say it had “considered all of the § 3553(a)

factors.” Sevilla, 541 F.3d at 232. Aside from raising the pleas for a lower sentence on

two occasions, Sevilla’s counsel did not lodge an objection when the District Court failed

to address those arguments. We squarely held that under those circumstances, “the

District Court’s failure to address those issues did not require Sevilla to re-raise them to

avert plain error review of these omissions,” and that such claims were instead subject to

“meaningful consideration” review. Id. at 231. So too here. Flores-Mejia raised his

attempts at cooperation both in his sentencing memorandum and at the sentencing

hearing, but that argument went unmentioned by the District Court. Sevilla squarely




U.S.C. § 3553(a). See, e.g., United States v. Petrus, 588 F.3d 347, 356 (6th Cir. 2009);
United States v. Fernandez, 443 F.3d 19, 33-34 (2d Cir. 2006).

                                              5
precludes us from applying plain error review to Flores-Mejia’s claims even though his

counsel did not lodge an additional objection to the sentence.

       The Government candidly concedes that Sevilla “supports Flores-Mejia’s assertion

that the issue was . . . preserved,” Gov’t Br. at 23, but contends that Sevilla is

“anomalous,” id. at 27, and that its holding “cannot be sustained,” id. at 36. The bases

for the Government’s arguments in this respect are as follows. First, the Government

contends that the rule set forth in Sevilla is premised on an erroneous reading of our en

banc holding in United States v. Grier, where we stated that “an objection to the

reasonableness of the final sentence will be preserved if, during sentencing proceedings,

the defendant properly raised a meritorious factual or legal issue relating to one or more

of the factors enumerated in 18 U.S.C. § 3553(a).” 475 F.3d 556, 571 n.11 (3d Cir.

2007). According to the Government, this statement was dicta because the en banc Court

in Grier “had no occasion to consider what standard of review should apply in a case

such as this.” Gov’t Br. at 25-26. Second, the Government argues that Sevilla “conflicts

with later decisions of this Court” such as United States v. Russell, 564 F.3d 200, 203 (3d

Cir. 2009) and United States v. Vazquez-Lebron, 582 F.3d 443, 445 (3d Cir. 2009), where

we applied plain error review to claims that were not brought to a sentencing court’s

attention. Third, the Government contends that “virtually [all other Circuits are]

unanimous in applying plain error review where a defendant fails to object at sentencing

to the procedural reasonableness of the sentence,” and that Sevilla therefore conflicts with

other Circuit authority. Gov’t Br. at 28-29. Fourth, the Government notes that we should

revisit Sevilla because this issue is an “important, frequently recurring one.” Id. at 23.


                                               6
The Government also suggests that a rule requiring defendants to lodge additional

objections saves time and effort in that it allows “any ambiguity [at sentencing to] . . . be

instantly corrected” and is therefore better than the rule announced in Sevilla. Id. 39-41.

       But none of these arguments provide a basis for a three-judge panel of this Court

to revisit a binding decision that controls the outcome of a case. “Under our Internal

Operating Procedures, a panel of this Court cannot overrule an earlier binding panel

decision; only the entire court sitting en banc can do so.” Chester ex rel. N.L.R.B. v.

Grane Healthcare Co., 666 F.3d 87, 94 (3d Cir. 2011) (citing Third Circuit I.O.P. 9.1).

Alternatively, intervening Supreme Court precedent or amendments to statutes permit us

to revisit a binding panel decision without invoking our en banc procedures. See id.; see

also Reich v. D.M. Sabia Co., 90 F.3d 854, 858 (3d Cir. 1996). The Government’s

arguments regarding Sevilla, however, are at most arguments for why our Court should

reconsider Sevilla en banc. See, e.g., Third Circuit I.O.P. 9.3.1 (listing the necessity to

“maintain uniformity of [the Court’s] decisions” and the involvement of “question[s] of

exceptional importance” as criteria used to determine whether to hear a case en banc).2


2
       We note that the Government’s contention that Sevilla is inconsistent with
subsequent cases such as Russell and Vazquez-Lebron is incorrect. Both Russell and
Vazquez-Lebron involved our consideration of arguments that the defendant did not at
any point raise to the sentencing court. See Russell, 564 F.3d at 206; Vazquez-Lebron,
582 F.3d at 446-47. Thus, by definition, neither case dealt with the question of whether
an additional objection is required when the District Court fails to entirely address an
argument that was brought to its attention. Moreover, as Flores-Mejia correctly notes,
other post-Sevilla decisions have hewed to the rule announced in Sevilla. See, e.g.,
Begin, 696 F.3d at 414. In addition, at least one other Circuit has stated that it “see[s] no
benefit in requiring the defendant to protest further” under these circumstances, and has
worried that such a “requirement could degenerate into a never-ending stream of
objections after each sentencing explanation.” United States v. Lynn, 592 F.3d 572, 578-

                                              7
       The Government does invoke subsequent Supreme Court authority as a basis to

revisit Sevilla, but we find that attempt unavailing. Specifically, the Government

contends that Sevilla has been undermined by the Supreme Court’s decision in Puckett v.

United States, 556 U.S. 129 (2009). See Gov’t Br. at 33-35. But, like Russell and

Vazquez-Lebron, see supra n.2, Puckett deals with a situation in which the defendant

raised an argument for the first time on appeal. It was therefore undisputed that the

argument was not preserved at all, and the issue was not whether additional objections

were required. Thus, Puckett does not provide a sufficient basis for a three-judge panel

to revisit the binding holding of Sevilla.3

       B.     Whether The District Court Meaningfully Considered Flores-Mejia’s
              Arguments Regarding a Lower Sentence

       Having determined that the Sevilla standard of review governs this case, we

consider whether the District Court meaningfully considered Flores-Mejia’s argument for

a lower sentence based on his attempts at cooperation. In Sevilla, we concluded that the



79 n.3 (4th Cir. 2010). This is consistent with the standard set forth in Rule 51(b) for
preserving a claim of error, “by informing the court—when the court ruling or order is
made or sought—of the action the party wishes the court to take.” Fed. R. Crim. P.
51(b). Despite these reservations, we do not express a definitive view as to the
desirability of the rule announced in Sevilla, let alone of the desirability of revisiting that
case en banc. Suffice it to say that the Government has offered no persuasive counter to
our conclusion that Sevilla dictates the outcome we reach in this case.
3
       We acknowledge that the Supreme Court in Puckett stated a preference for
requiring preservation of errors to “give[] the district court the opportunity to consider
and resolve them.” Puckett, 556 U.S. at 134. But preservation was arguably satisfied
here given that the defendant did raise (twice) the argument he now raises on appeal. At
most, the Government has shown that both the Supreme Court and our Court have, in
connection with other sentencing fact patterns, favored appellate review rules that are
different from the rule set forth in Sevilla. These arguments will be properly considered
if and when the occasion arises to revisit Sevilla.

                                               8
sentencing court’s statement that it had “considered all the § 3553(a) factors” was not

sufficient to show the required meaningful consideration. This is an a fortiori case under

Sevilla. Here, the District Court’s statement (“OK thanks, anything else?”) constitutes a

bare acknowledgement of Flores-Mejia’s argument. Unlike the statement we deemed

insufficient in Sevilla, the court’s acknowledgement here does not even imply

consideration of the argument, let alone a response to it. See Begin, 696 F.3d at 411.

       Once again, the Government candidly admits that Sevilla “arguably supports

Flores-Mejia’s position” that the claim was not sufficiently addressed, but “again

respectfully suggest[s] that Sevilla is not binding authority, as it overlooked and

conflicted with controlling Supreme Court precedent in Rita v. United States, 551 U.S.

338 (2007).” Gov’t Br. at 44-45. In Rita, however, the District Court had “asked

questions about each [sentencing] factor” raised by defense counsel as a basis for a lower

sentence, and had summarized each argument. Rita, 551 U.S. at 344-45, 358. Thus,

while the Court in Rita did say that a “lengthy explanation” was not required regarding

all relevant § 3553(a) factors, the District Court’s interaction with all of the arguments

raised by defense counsel in that case stand in stark contrast to the District Court’s bare-

bones acknowledgment of Flores-Mejia’s arguments in this case. It cannot be said that,

as a matter of law, Sevilla is inconsistent with the Supreme Court’s prior holding in Rita.4



4
       The Government also suggests that “there was no error at all” because Flores-
Mejia’s “request for a variance based on attempted cooperation . . . was clearly meritless,
bordering on frivolous.” Gov’t Br. at 43. But, as noted, Sevilla only requires that the
claim has “colorable” legal merit in order to require remand if the District Court fails to
consider it, and we are unable to conclude that a request for a variance based on attempts

                                              9
                                         III.

      For the foregoing reasons, we will remand for resentencing.




at cooperation, which the Government acknowledged, is completely devoid of legal merit
so as to be considered frivolous. See also supra n.1.

                                          10
        United States of America v. Jose Flores-Mejia

                    No. 12-3149
_________________________________________________

ROTH, Circuit Judge, dissenting:

      I respectfully dissent because I believe that we should
not remand for resentencing where the need for resentencing
could easily have been avoided by requiring Flores-Mejia to
have contemporaneously objected to the District Court‟s
explanation of his sentence.

       The majority concludes that we must vacate and
remand for resentencing because the District Court did not
meaningfully consider Flores-Mejia‟s argument that his
attempts at cooperation warranted a lower sentence. The
majority holds that we are precluded from applying plain
error review to Flores-Mejia‟s claim even though, when
sentence was imposed, Flores-Mejia did not object to the
District Court‟s failure to consider his argument. The
majority insists that this is so because under our precedent in
United States v. Sevilla, a defendant need not “re-raise
[issues] to avert plain error review.” 541 F.3d 226, 231 (3d
Cir. 2008). I submit that, in the interests of justice and of
judicial economy, our holding in Sevilla should be revisited.
In any event, I submit that the District Court‟s judgment of
sentence here should be affirmed.

                              I.

      In Sevilla, we directly addressed the question of
whether a defendant, who raises an argument during the




                              1
sentencing proceedings, must object when the District Court
fails to address the argument at the time sentence is imposed.
541 F.3d at 228. We answered in the negative, citing to our
en banc opinion in United States v. Grier, 475 F.3d 556, 571
n.11 (3d Cir. 2007), where we had noted that “an objection to
the reasonableness of the final sentence will be preserved if,
during sentencing proceedings, the defendant properly raised
a meritorious factual or legal issue relating to one or more of
the factors enumerated in 18 U.S.C. § 3553(a).” 541 F.3d at
231. Beyond the reliance on Grier, the Sevilla opinion
offered no further justification for its holding.

        For several reasons, the holding in Sevilla is flawed.
First, as the government asserts, the cited portion of Grier is
dictum and thus not binding on our Court. In Grier, we
addressed the substantive reasonableness of the District
Court‟s sentence, not the issue presented in Sevilla and in the
instant case, namely what standard of review applies where
the defendant challenges whether the District Court
adequately addressed an argument presented at sentencing.
Because the Sevilla opinion contains scant justification for its
holding beyond its reliance on Grier, there is good reason to
revisit it.

       Furthermore, the rule articulated in Sevilla conflicts
with precedent in most other circuits, which apply plain error
review where the defendant did not object at sentencing to the
District Court‟s explanation of the sentence. See, e.g., United
States v. Davila-Gonzalez, 595 F.3d 42, 47-48 (1st Cir. 2010);
United States v. Villafuerte, 502 F.3d 204, 211 (2d Cir. 2007);
United States v. Mondragon-Santiago, 564 F.3d 357, 361 &
n.2 (5th Cir. 2009); United States v. Judge, 649 F.3d 453,
457-58 (6th Cir. 2011); United States v. Anderson, 604 F.3d




                               2
997, 1003 (7th Cir. 2010); United States v. Rice, 699 F.3d
1043, 1049 (8th Cir. 2012); United States v. Rangel, 697 F.3d
795, 805 (9th Cir. 2012); United States v. Romero, 491 F.3d
1173, 1177-78 (10th Cir. 2007); United States v. Wilson, 605
F.3d 985, 1033-34 (D.C. Cir. 2010).1 As the majority

1
  Only the Fourth Circuit has affirmatively adopted the same
approach as Sevilla. See United States v. Lynn, 592 F.3d 572
(4th Cir. 2010). In Sevilla, we suggested that the Seventh,
Eighth and Eleventh Circuits disagreed with the plain error
review approach adopted by the majority of circuits. This is
not accurate. The cases from these circuits cited in Sevilla
did not address the same question at issue in Sevilla, i.e.,
whether a defendant must object to the district court‟s
explanation of the sentence to preserve the issue for appeal.
See United States v. Dale, 498 F.3d 604, 610 n.5, 611-12 (7th
Cir. 2007) (whether defendant must object to substantive
reasonableness of sentence to preserve issue for appeal);
United States v. Swehla, 442 F.3d 1143, 1145 (8th Cir. 2006)
(whether defendant must object to substantive reasonableness
of sentence to preserve issue for appeal); United States v.
Williams, 438 F.3d 1272, 1274 (11th Cir. 2006) (whether a
court‟s failure to comply with 18 U.S.C. § 3553(c)(1) is
reviewed for plain error). In fact, the Seventh Circuit has
adopted plain error review in circumstances similar to those
in Sevilla. See, e.g., United States v. Anderson, 604 F.3d 997,
1003 (7th Cir. 2010) (reviewing for plain error defendant‟s
claim that the district court failed to properly consider the 18
U.S.C. § 3553(a) factors in sentencing him to supervised
release where defendant did not object at sentencing); United
States v. Corona-Gonzalez, 628 F.3d 336, 340 (7th Cir. 2010)
(reviewing for plain error, where defendant failed to object at
sentencing, defendant‟s claim that the district court relied on




                               3
recognizes, even the Supreme Court has indicated a
preference for requiring the defendant to object in order to
preserve issues for appeal. See Puckett v. United States, 556
U.S. 129, 134 (2009) (“This limitation on appellate-court
authority serves to induce the timely raising of claims and
objections, which gives the district court the opportunity to
consider and resolve them.”).

        Finally, there are convincing reasons why plain error
review in these circumstances would aid the administration of
justice. Requiring a defendant to contemporaneously object
to an error in sentencing facilitates the quick resolution of


incorrect facts at sentencing); but cf. United States v. Bartlett,
567 F.3d 901, 910 (7th Cir. 2009) (finding defendant
preserved his appellate options even though he did not object
at sentencing because he argued for a lower sentence and
under Federal Rule of Criminal Procedure 51(b) “[e]xceptions
to rulings or orders of the court are unnecessary.” (quoting
Fed. R. Crim. P. 51(b))). The Eighth Circuit has also applied
plain error review where the defendant did not object to the
District Court‟s explanation of the sentence. See United
States v. Rice, 699 F.3d 1043, 1049 (8th Cir. 2012)
(reviewing for plain error where the defendant did not object
to the district court‟s explanation of the sentence at
sentencing but argued on appeal that the district court failed
to adequately explain its reasons for denying a downward
departure or variance). And the Eleventh Circuit, although it
has not addressed this issue in a precedential decision, has
applied plain error review to claims of procedural
unreasonableness in non-precedential opinions, see, e.g.,
United States v. Girard, 440 F. App‟x 894, 901 & n.6 (11th
Cir. 2011).




                                4
such errors. As the Supreme Court observed, “errors are a
constant in the trial process,” and when a defendant
contemporaneously objects, the district court “can often
correct or avoid the mistake so that it cannot possibly affect
the ultimate outcome.” Puckett, 556 U.S. at 134 (internal
quotation marks and citation omitted). Plain error review in
circumstances like these advances the public interest because
“[r]equiring the error to be preserved by an objection creates
incentives for the parties to help the district court meet its
obligations to the public and the parties.” Villafuerte, 502
F.3d at 211. By encouraging defendants to make objections
before the court most equipped to resolve the errors
efficiently and effectively, a rule applying plain error review
in cases like these arguably promotes better sentencing
practices.

        The Fourth Circuit, the only other circuit to
affirmatively adopt the same rule as Sevilla, commented that
“[r]equiring a party to lodge an explicit objection after the
district court explanation would saddle busy district courts
with the burden of sitting through an objection-probably
formulaic-in every criminal case.” Lynn, 592 F.3d at 578
(internal quotation marks and citation omitted). I do not
agree. Sentencing is a complex process, and a district court
judge at sentencing must meet numerous requirements.
Objections, even if time-consuming at the time of sentencing,
serve the important purpose of reminding the judge of these
requirements and allowing the judge to immediately remedy
omissions and clarify inadequate explanations. The rule
adopted in Sevilla (and Lynn) arguably imposes a greater
burden on busy district courts by depriving them of
contemporaneous notice of errors and of the opportunity to
correct those errors.      Cf. Judge, 649 F.3d at 458




                              5
(“[P]resenting the district court with substantive arguments is
not the same as making an objection to the district court‟s
explanation of its consideration of those arguments.”). The
time and resources required to correct errors through a
lengthy appeal and resentencing pale in comparison to the
burden of sitting through objections.2 As such, the Sevilla
rule results in a great waste of judicial resources. Our strong
interest in judicial economy, heightened in these times of
fiscal restraint and judicial budgetary concerns, argues in
favor of a rule applying plain error review.

      For the foregoing reasons, I believe that Sevilla is poor
precedent and should be revisited.

                              II.

        Moreover, even under Sevilla, I believe that in this
case we should affirm the District Court‟s sentence. The
majority holds that the District Court did not meaningfully
consider Flores-Mejia‟s argument, reasoning that this is an “a
fortiori case under Sevilla.” (Majority Op. at 8). In Sevilla,

2
   Resentencing imposes a significant burden on district
courts: not only do district courts have to find time in their
busy dockets to revisit errors that could have been resolved
with a contemporaneous objection at the original sentencing
but they also have the burden of reassembling the parties
involved, the prisoner/defendant, the attorneys, witnesses, and
law enforcement authorities. Moreover, new arguments may
have arisen which that will now require consideration at
resentencing. See Pepper v. United States, 131 S. Ct. 1229
(2011) (holding that at resentencing a district court may
consider post-sentencing rehabilitation).




                              6
we noted that “[a]lthough the [District] Court considered
Sevilla‟s role in the crime compared to that of his co-
conspirators, it did not address Sevilla‟s colorable arguments
relating to his childhood and the crack/powder disparity other
than to say that it had „considered all of the [§] 3553(a)
factors.‟” 541 F.3d at 232. On that basis, we held that the
district court did not meaningfully consider the childhood and
crack/powder disparity arguments. Id.

       The instant case is distinguishable from Sevilla.3 Here,
the District Court specifically responded to the argument at
issue on appeal. After Flores-Mejia‟s counsel concluded her
argument regarding Flores-Mejia‟s attempts at cooperation,
the District Court stated “OK thanks, anything else?” In view
of the obvious discussion before the District Court of Flores-
Mejia‟s argument and the District Court‟s comment in
response, I believe we can conclude that the District Court
gave meaningful consideration to the argument.             The
Supreme Court has held, “[w]here . . . the record makes clear
that the sentencing judge considered the evidence and
arguments, we do not believe the law requires the judge to
write more extensively.” Rita v. United States, 551 U.S. 338,
359 (2007). Because I believe that the record makes clear
that the District Court gave meaningful consideration to
Flores-Mejia‟s argument for a lower sentence based on his
attempts at cooperation, I believe the District Court‟s
sentence should be affirmed.

3
   The government argues that Sevilla overlooked and
conflicted with controlling Supreme Court precedent in Rita
v. United States, 551 U.S. 338 (2007). I do not adopt that
argument here but rather assert only that this case is
distinguishable from Sevilla.




                              7
                             III.

       For the foregoing reasons, Sevilla should be revisited.
Even if it is not, however, the District Court‟s judgment of
sentence here should be affirmed.




                              8